

114 HR 737 IH: Responsible, No-Cost Extension of Western Water Infrastructure Improvements Act
U.S. House of Representatives
2021-02-02
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I117th CONGRESS1st SessionH. R. 737IN THE HOUSE OF REPRESENTATIVESFebruary 2, 2021Mr. Valadao (for himself, Mr. McCarthy, Mr. Calvert, Mr. Garcia of California, Mr. Issa, Mrs. Kim of California, Mr. LaMalfa, Mr. McClintock, Mr. Nunes, Mr. Obernolte, and Mrs. Steel) introduced the following bill; which was referred to the Committee on Natural ResourcesA BILLTo extend the authorities under the Water Infrastructure Improvements for the Nation Act of 2016 providing operational flexibility, drought relief, and other benefits to the State of California.1.Short titleThis Act may be cited as the Responsible, No-Cost Extension of Western Water Infrastructure Improvements Act or the RENEW WIIN Act.2.Extension of authoritySubtitle J of the Water Infrastructure Improvements for the Nation Act (Public Law 114–322) is amended—(1)in section 4007 (43 U.S.C. 390(b) note), in subsection (i), by striking January 1, 2021 and inserting January 1, 2031; and(2)in section 4013 (43 U.S.C. 390(b) note)—(A)in the first sentence, by striking the date that is 5 years after the date of its enactment and inserting December 31, 2031; and(B)in paragraph (1), by striking 10 years after the date of its enactment and inserting on December 31, 2036.